381 F.2d 379
VIRGINIA ELECTRIC AND POWER COMPANY, Appellant,v.SYSTEM COUNCIL NO. U-1, INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, AFL-CIO, Appellee.VIRGINIA ELECTRIC AND POWER COMPANY, Appellee,v.SYSTEM COUNCIL NO. U-1, INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, AFL-CIO, Appellant.
No. 11299.
No. 11300.
United States Court of Appeals Fourth Circuit.
Argued June 22, 1967.
Decided July 18, 1967.

Appeals from the United States District Court for the Eastern District of Virginia, at Richmond; John D. Butzner, Jr., Judge.
Francis V. Lowden, Jr., Richmond, Va. (George D. Gibson and Paul M. Thompson, and Hunton, Williams, Gay, Powell & Gibson, Richmond, Va., on brief), for Virginia Electric & Power Co.
W. Cullen Mac Donald, Norfolk, Va. (Henry E. Howell, Jr., and Howell, Anninos & Daugherty, Norfolk, Va., on brief), for the Brotherhood.
Before HAYNSWORTH, Chief Judge, and BRYAN and CRAVEN, Circuit Judges.
PER CURIAM:


1
For the reasons stated by him in open court, we think the District Judge properly ordered enforcement of the arbitrator's award, but denied an award of attorneys' fees to the Union. In this court, the case is in the same posture; the employer's contention is not so lacking in substance as to warrant our taxing to it the Union's attorneys' fees.


2
Affirmed.